NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT

EDWIN GARCIA GONZALEZ,                      )
                                            )
             Appellant,                     )
                                            )
v.                                          )      Case No. 2D18-1693
                                            )
STATE OF FLORIDA,                           )
                                            )
             Appellee.                      )
                                            )

Opinion filed February 8, 2019.

Appeal from the Circuit Court for Manatee
County; Charles Sniffen, Judge.

Howard L. Dimmig, II, Public Defender,
and Maureen E. Surber, Assistant Public
Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, for Appellee.


PER CURIAM.


             Affirmed.




LaROSE, C.J., and MORRIS and ROTHSTEIN-YOUAKIM, JJ., Concur.